Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 2-21 are pending and remain for further examination.

The old rejection maintained
Applicant’s arguments with respect to claims 2-21 filed on April 21, 2022 have been fully considered but they are not deemed to be persuasive for the claims 2-21. The rejection is respectfully maintained as set forth in the last Office Action mailed on January 21, 2022.

Claim Rejections - 35 USC § 102
The text of those sections of title AIA  35 U.S.C. 102 code not included in this action can be found in a prior Office Action.
Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loladia et al (U.S. Patent No. 11,128,612 B1). Loladia’s patent meets all the limitations for claims 2-21 recited in the claimed invention.

As to claim 2, Loladia et al disclose a system (see abstract and figures 1-3) comprising: a device management module on an loT service to provision one or more loT devices with the loT service (figure 1, column 4 lines 16-34, figure 2, column 5 lines 30-49, management console provisions one or more IoT devices with a IoT service and provides service to the one or more IoT devices); an account management module on the loT service to establish an anonymous user account and to associate the anonymous user account with the one or more loT devices provisioned by the device management module (column 2 line 44 to column 3 line 19, figure 2, column 6 line 65 to column 8 line 14, establish/create a provisioning certificate using device information and register with the IoT service for initial startup of the IoT device (read to use for any user)); wherein upon the provisioned loT devices being associated with the anonymous user account, a graphical user interface (GUI) of an loT app executed on a mobile device of a user is to provide the user with controllable access to the loT devices prior to the user providing user identification information to the loT service (figure 1, column 4 lines 24-34, figure 2, column 6 lines 20-64, figure 6, column 11 line 63 to column 12 line 15, providing the user with controllable access to the loT devices prior to the user providing user identification information to the service by providing provisioning certificate to the user and also discloses a GUI of IoT app executed on a mobile device of a user).
As to claim 3, Loladia et al disclose that the loT app enables the user to capture one or more identification (ID) codes from one or more loT devices (figure 2, column 6 lines 43-64, receiving ID codes from IoT device), a mobile device to transmit the ID codes to a loT service (figure 1, column 4 lines 24-34, management console disclose as a mobile device, which provides ID codes to the service).

As to claims 4-5, Loladia et al disclose that the loT app displays a GUI element requesting information usable to link the anonymous account with the user, the GUI element is displayed after the user has accessed the loT devices for a specified period of time or after the user has accessed a particular loT device or service function (figures 1-2, column 6 lines 43-64, received request including the provisioning certificate and credentials, such as a user and password combination associated with the user account, column 8 lines 15-35, user specify via the management console a profile for given device type, the profile include a variety of attributes, such as permissions to set on a device, connection settings, etc).

As to claim 6, Loladia et al disclose that upon the user entering the information, the device management module to persistently store configuration data for each of the loT devices (figure 2, column 4 line 63 to column 5 line 14, column 6 lines 34-44, storing IoT data at IoT data store)).


As to claim 7, Loladia et al disclose that an account conversion module to convert the anonymous account to a non-anonymous account in response to the user entering the first information, the account management module to persistently store the first information in the non-anonymous account following the conversion from the anonymous account (figure 2, column 6 lines 36-64, figure 4, column 9 line 53 to column 10 line 45, first generate provisioning certificate for communication, generate/store digital certificate, and remove provisioning certificate, which implies the claimed invention).

As to claim 8, Loladia et al disclose that the controllable access comprises one or more graphical elements within the GUI selectable by the user to cause a loT device associated with the graphical elements to perform a specified function (figure 1, column 4 lines 24-49, figure 2, column 6 lines 20-64, user can perform a specified function using graphical user interface).

As to claims 9-15, they are also rejected for the same reasons set forth to rejecting claims 2-8 above, since claims 9-15 are merely the method of operations for the apparatus/system defined in the claims 2-8 and also claims 9-15 do not teach or define any new limitations than above rejected claims 2-8.



As to claims 16-21, they are also rejected for the same reasons set forth to rejecting claims 2-7 above, since claims 16-21 are merely a program product for the apparatus/system defined in the claims 2-7 and also claims 16-21 do not teach or define any new limitations than above rejected claims 2-7.

Response to Arguments
Applicant’s arguments with respect to the claims 2-21 filed on April 21, 2022 have been fully considered but they are not deemed to be persuasive for the claims 
1-21.

In the remarks, the applicant argues that:

Argument: Loladia does not at least describe “an account management module on the IoT service to establish an anonymous user account and to associate the anonymous user account with the one or more IoT devices provisioned by the device 
management module.” Loladia, as cited, discloses associating an IoT device with the account of a known user and thus fails to describe establishing an anonymous user account much less associating the anonymous user account with the provisioned IoT device, Since Loladia appears to disclose the opposite of what is being claimed, it fails to describe this claim limitation.


Response: Loladia et al disclose a system (see abstract and figures 1-3) comprising: a device management module on an loT service to provision one or more loT devices with the loT service (figure 1, column 4 lines 16-34, figure 2, column 5 lines 30-49, management console provisions one or more IoT devices with a IoT service and provides service to the one or more IoT devices); an account management module on the loT service to establish an anonymous user account and to associate the anonymous user account with the one or more loT devices provisioned by the device management module (column 2 line 44 to column 3 line 19, figure 2, column 6 line 65 to column 8 line 14, establish/create a provisioning certificate using device information and register with the IoT service for initial startup of the IoT device (read to use for any user)), which implies the claimed invention; therefore, the applicant’s arguments are moot and Liu et al teach the claimed invention.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Additional References
The examiner as of general interest cites the following references. 
a. 	Rougier, U.S. Patent Application Publication No. 2018/0310174 A1.
b.	Tatourian et al, U.S. Patent Application Publication No. 2018/0189661 A1.
Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453
                                                                                                                                                                                            August 01, 2022